In a proceeding to judicially settle the final account of a deceased temporary administrator of the estate of Maria Zeigler, deceased, the executor of such estate appeals from an order of the Surrogate’s Court, Dutchess County, dated January 22, 1962, which denied his motion, made pursuant to rule 113 of the Rules of Civil Practice, for summary judgment with respect to the objections to said account filed by the surety for said temporary administrator. Order affirmed, without costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur. [32 Misc 2d 616.]